Citation Nr: 1703709	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO. 09-39 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) on an extraschedular basis prior to July 17, 2008.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. This matter was previously remanded by the Board most recently in April 2015, at which time the Board instructed the agency of original jurisdiction (AOJ) to refer the Veteran's claim to the Director of Compensation Service for consideration of TDIU on an extraschedular basis for the period prior to July 17, 2008. (In the April 2015 decision, the Board granted the Veteran TDIU on a schedular basis from that date.) The AOJ referred the claim and, after obtaining the requested evaluation, provided the Veteran a supplemental statement of the case in August 2016. Thus, there has been compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In July 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.


FINDINGS OF FACT

1. For the period prior to July 17, 2008, service connection was in effect for PTSD, rated as 30 percent disabling; PTSD was the Veteran's only service-connected disability for the period in question.

2. The Veteran completed one year of college and last worked in 2004 as a corporate chef.

3. For the period prior to July 17, 2008, the Veteran did not meet the schedular criteria for TDIU and was not precluded from participating in substantially gainful employment due only to his service-connected disability.
CONCLUSION OF LAW

The criteria for a total disability rating due to individual unemployability as a result of service-connected disability were not met prior to July 17, 2008. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
 
The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.
 
In August 2011, the Veteran was issued a VCAA notice pertaining to his claim. The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004). The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
 
The Board also finds that VA has complied with all assistance provisions of VCAA. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). The evidence of record contains the lay statements of the Veteran, as well as records of his ongoing post-service treatment from VA and private treatment providers. The evidence of record contains a report of examination requested by VA and performed in April 2008. This examination report is thorough and contains sufficient information to adjudicate the issue on appeal. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also testified at a December 2010 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ asked the Veteran questions about the nature and severity of the Veteran's service-connected disability and the impact on his ability to secure or follow a substantially gainful occupation. The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


II. Criteria and Analysis

The Veteran has contended, including at his July 2010 videoconference hearing, that his service-connected PTSD was severe enough to prevent substantially gainful employment for the period prior to July 17, 2008. 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992). The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b). In those cases, rating boards refer such claims to the Director of the Compensation Service for extra-schedular consideration of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

The Veteran is service connected for PTSD, which was assigned a 30 percent rating prior to July 17, 2008. As this rating does not meet the above noted percentage requirements, entitlement to TDIU cannot be assigned under 38 C.F.R. § 4.16(a). However, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b). The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). An extraschedular rating must be requested by the RO and approved by the Under Secretary for Benefits or by the Director of Compensation Service. 38 C.F.R. § 4.16(b).

In this case, an opinion was obtained from the Acting Director of Compensation Service in June 2016, pursuant to the Board's April 2015 remand. Consequently, the Board may now consider this issue without prejudice to the Veteran.

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury. 38 C.F.R. § 4.1; Van Hoose, supra.

The Board must now determine whether, for the period prior to July 17, 2008, the Veteran was unemployable by reason of his service-connected disability alone, taking into consideration his educational and occupational background. According to information received from the Veteran, he completed one year of college and last worked full time as a corporate chef in 2004.

Private treatment records from 2005 document that the Veteran was treated for AIDS-related dementia, which was noted to improve as his viral load decreased. Social Security Administration (SSA) records from February 2006 reflect that he was awarded SSA disability benefits based on HIV infection. A private record from February 2006 similarly shows that the Veteran "continues to be disabled due to his low immune system" and AIDS-related dementia. Similarly, VA treatment reports reveal that in May 2007, the Veteran reported that he was not working due to "issues with HIV." Later that month, his vocational rehabilitation counselor noted that he enjoyed volunteering and encouraged him to become more involved in volunteer work, due to his "managerial skills and people skills." At a June 2007 psychological evaluation, the Veteran was found to have mild impairment in functional status and to be "very functional in most areas of his life." He was noted to have no more than moderate impairment in functional status at a follow-up evaluation in September 2007. His VA treatment provider stated in November 2007 that he was "permanently and totally disabled due to his medical condition." VA treatment records also document ongoing treatment for PTSD for the period prior to July 17, 2008; the Veteran's GAF score was assessed in a range from 35 to 45 during that time. In addition, the Veteran submitted a formal application for TDIU in December 2011, on which he wrote that he was unable to work due not only to PTSD but also to "AIDS that requires daily medications that keep me from working." 

A VA psychiatric evaluation was conducted in April 2008. The Veteran reported at that time that he had worked for many years as a corporate chef but had not worked in four years "because of AIDS." He stated that he had attended anger management class at one point but did not indicate that his anger or other PTSD symptoms had interfered in his ability to obtain or retain employment. He reported doing volunteer work for four to six hours per week and taking care of his disabled mother. On mental status evaluation, the Veteran was cooperative, alert, and oriented, with no impairment of thought process or communication. He did report problems with concentration and motivation, as well as irritability and anger outbursts. He also complained of intrusive thoughts, as well as nightmares and interrupted sleep. His speech was logical and goal directed, with good insight and judgment. The examiner diagnosed PTSD and assigned a GAF score of 45. The examiner noted that the Veteran had poor psychosocial functioning and poor quality of life. 

The Veteran testified at his July 2010 videoconference hearing that he had continuously worsening symptoms of PTSD and stated that he had not ever been able to hold a job due to PTSD. He specifically stated that his SSA disability was awarded due to his PTSD. 

After review of the record in June 2016, the Acting Director concluded that because the record does not present evidence that the Veteran was unable to secure and follow any gainful occupational by reason of his PTSD prior to July 17, 2008, entitlement to TDIU on an extraschedular basis was denied under 38 C.F.R. § 4.16(b). The Acting Director cited the findings on VA evaluation in April 2008 and noted that the SSA records show that the Veteran was found to be unemployable due not to PTSD but solely to HIV infection.

As noted above, where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities. 38 C.F.R. §4.16(b). In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Here, the medical evidence of record does not show that the Veteran's service-connected PTSD, when considered alone, resulted in unemployability prior to July 17, 2008. Contrary to the Veteran's testimony at his July 2010 hearing, the record establishes that his SSA disability benefits were awarded due not to PTSD but entirely to nonservice-connected HIV infection. The Veteran confirmed this at his April 2008 VA examination, when he reported that he had had to leave his work as a corporate chef "because of AIDS." On multiple evaluations in 2007, the Veteran was found to have mild or, at most, moderate functional impairment due to his PTSD. In fact, rather than being found unable to work, he was encouraged in May 2007 by his vocational rehabilitation counselor to engage more in volunteer work. 

Similarly, the VA examiner who reviewed the record and examined the Veteran in April 2008 did not conclude that his PTSD rendered him unemployable. Although he was consistently noted to have some impairment in memory, as well as irritability and anger outbursts, the Veteran was not found by any of his treatment providers or the April 2008 VA examiner to be unable to work due solely to his service-connected PTSD. In that connection, the Board acknowledges that the Veteran was assigned GAF scores ranging from 35 to 45 during that time but points out that a GAF score is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Here, the Board has considered the GAF scores assigned during this period but finds them to be less probative of the Veteran's ability to work than the evaluations and examination conducted during this time, none of which found the Veteran to be unable to work solely due to his service-connected PTSD. 

The Board notes further that the Acting Director also reviewed the evidence and concluded that the Veteran was not unable to secure and follow any gainful occupational by reason of his PTSD prior to July 17, 2008. There is no medical opinion in favor of the claim. Despite the Veteran's testimony at his July 2010 hearing that he was awarded SSA disability benefits due to his PTSD, the February 2006 SSA decision included only one diagnosis, of HIV infection. The Veteran also reported at a June 2007 VA treatment visit that he had to quit work in 2004 due to his nonservice-connected HIV infection. Although the record reflects that the Veteran may have had some occupational impairment resulting from his service-connected PTSD prior to July 17, 2008, as contemplated by the 30 percent rating assigned during the period in question, the evidence does not establish that it alone precluded gainful employment during that time.

Because the record does not reflect that the Veteran was unemployable due solely to his service-connected disability for the period prior to July 17, 2008, the preponderance of the evidence is against his claim for TDIU. As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) on an extraschedular basis prior to July 17, 2008, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


